Citation Nr: 1114245	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  10-06 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to an evaluation in excess of 10 percent for right shoulder dislocation, prior to July 7, 2007.

3.  Entitlement to an evaluation in excess of 30 percent for right shoulder dislocation, from July 2007.

4.  Entitlement to an increased rating for degenerative disc disease of the cervical spine, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for status post ganglion cyst excision of the right wrist with residual scar, currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for degenerative disc disease of the thoracolumbar spine, prior to April 16, 2008.

7.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine, from April 16, 2008.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 until his retirement in July 2003.

By rating action dated September 2004, the Regional Office (RO) denied the Veteran's claim for service connection for a psychiatric disability.  He was notified of this determination and of his right to appeal by a letter dated later that month, but a timely appeal was not received.  He sought to reopen his claim for service connection for a psychiatric disability in February 2007.  An April 2008, rating action concluded the additional evidence was not new and material, and continued the denial of the Veteran's claim for service connection for a psychiatric disability.  In addition, the RO denied his claims for increased ratings for his service-connected disabilities.  Based on the receipt of additional evidence, the RO, in a January 2010, rating decision, assigned a 30 percent evaluation for the Veteran's right shoulder disability, effective July 7, 2009, and a 10 percent evaluation for his thoracolumbar spine disability, effective April 16, 2008.  The Veteran has continued to disagree with the denial of his claims.  

The issues of service connection for post-traumatic stress disorder, hyperlipidemia, erectile dysfunction, allergies and myofascial pain syndrome, a claim for an increased rating for nerve damage, status post ganglion cyst excision, as well as a claim for a total rating based on individual unemployability due to service-connected disability have been raised but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, and claims for increased ratings for the cervical spine, thoracolumbar spine and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right wrist disability is manifested by limitation of motion with no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for status post ganglion cyst excision of the right wrist, with residual scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In an August 2007, letter, issued prior to the rating decision on appeal, and in a December 2008 letter, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, to include evidence that his service-connected disability has increased in severity.  The letter informed the Veteran of what information and evidence he must submit, and what information and evidence will be obtained by VA.  In addition, the letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "Veteran specific").  The letters also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing a disability rating.  Finally, these letters advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include service department medical records, VA outpatient treatment records, VA examination reports, and the Veteran's testimony at a hearing at before the undersigned at the RO.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is also recognized that ratings may go up and down during an appeal period where there is a change in manifestations of the disorder during the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That has been taken into consideration in the determinations entered herein.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

A 10 percent rating is assignable for limitation of motion of the wrist of either the major or minor extremity when dorsiflexion is less than 15 degrees or when palmar flexion is limited in line with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

A 30 percent evaluation may be assigned for ankylosis of the wrist of the major extremity which is favorable in 20 degrees to 30 degrees dorsiflexion.  With involvement of the minor extremity, a 20 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injury hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.

There is conflicting evidence in the claims folder regarding the Veteran's dominant hand.  The Board notes that on a report of medical history in October 1982, the Veteran indicated he was left-handed.  He also stated he was left-handed on reports of medical history in August 1991 and again in December 1997.  However, he stated he was right-handed on a report of medical history in November 1996.  The record further reflects the Veteran maintained he was left-handed on the September 2007 VA examination.  He has also claimed to be ambidextrous on the October 2003 VA examination and when he was seen in a service department facility in February 2009.  He stated in February 2009 that he wrote with his left hand, and threw with his right hand.  In light of the fact that the Veteran asserted he was left-handed prior to the in-service injury, the Board concludes this is his dominant hand.  In any event, in light of the findings in this case, the question of which is the Veteran's dominant hand is essentially a moot point.

The Veteran is in receipt of the maximum rating for limitation of motion of the wrist.  Thus, in order to assign a higher rating in this case, the record must demonstrate ankylosis.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  The Board observes that all medical findings of record establish the Veteran has some range of motion of the right wrist.  In fact, it was noted in an October 2009 addendum to the VA examination conducted in July 2009 that the Veteran had full range of motion of the right wrist.  Thus, a determination he has ankylosis is precluded.  Finally, the Board observes the examination demonstrated the scar was superficial and not painful.  

Since the Veteran is already receiving the maximum disability rating available for the right wrist based on limited motion, it is not necessary to consider the functional loss due to pain and weakness on motion.  Johnson v. Brown, 10 Vet. App. 80 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of the residuals of excision of the ganglion cyst.  In sum, the findings required for a 20 percent evaluation have not been shown.

The Board has also considered whether the Veteran's service-connected right wrist disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased rating for status post ganglion cyst excision is denied.


REMAND

The Veteran submitted evidence addressing the remaining issues before the Board at the hearing in July 2010, as well as the following month.  A decision could be entered on the above question as the new evidence did not concern that issue.  This evidence has not been reviewed by the RO, and the Veteran did not waive his right to have such evidence initially considered at the RO.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the remaining issues, to include consideration of the evidence submitted at and after the hearing.  To the extent the benefits sought are not granted, issue a supplemental statement of the case.  The Veteran and his representative should be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


